Exhibit 10.1

AMENDMENT NO. 2 TO INVESTMENT MANAGEMENT TRUST AGREEMENT

THIS AMENDMENT NO. 2 TO THE INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Amendment”) is made as of June 14, 2019, by and between Modern Media
Acquisition Corp., a Delaware corporation (the “Corporation”), and Continental
Stock Transfer & Trust Company, a New York corporation (the “Trustee”).
Capitalized terms contained in this Amendment, but not specifically defined in
this Amendment, shall have the meanings ascribed to such terms in the Original
Agreement (as defined below).

WHEREAS, on May 17, 2017, the Corporation consummated an initial public offering
(the “Offering”) of units of the Corporation’s equity securities, each such unit
comprised of one share of the Corporation’s common stock, par value $0.0001 per
share (“Common Stock”), one right to receive one-tenth of one share of Common
Stock upon the consummation of the Corporation’s initial business combination,
and one-half of one warrant to purchase one share of Common Stock;

WHEREAS, the Corporation entered into an Underwriting Agreement with Macquarie
Capital (USA) Inc., as representative of the several underwriters named therein
(the “Underwriting Agreement”);

WHEREAS, $209,070,000 of the gross proceeds of the Offering and sale of the
Placement Warrants (as defined in the Underwriting Agreement) were delivered to
the Trustee to be deposited and held in a segregated trust account located in
the United States (the “Trust Account”) for the benefit of the Corporation and
the holders of the Corporation’s Common Stock included in the Units issued in
the Offering pursuant to the investment management trust agreement made
effective as of May 17, 2017, by and between the Corporation and the Trustee
(the “Original Agreement”);

WHEREAS, the Corporation has sought the approval of its Public Stockholders at a
meeting of its stockholders to: (i) extend the date before which the Corporation
must complete a business combination from June 17, 2019 to September 17, 2019
(the “Extension Amendment”) and (ii) extend the date on which the Trustee must
liquidate the Trust Account if the Corporation has not completed a business
combination from June 17, 2019 to September 17, 2019 (the “Trust Amendment”);

WHEREAS, holders of at least sixty-five percent (65%) of the Corporation’s
outstanding shares of common stock approved the Extension Amendment and the
Trust Amendment; and

WHEREAS, the parties desire to amend and restate the Original Agreement to,
among other things, reflect amendments to the Original Agreement contemplated by
the Trust Amendment.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

  1.

Amendment of Trust Agreement. Section 1(i) of the Original Agreement is hereby
amended and restated in its entirety as follows:

“Commence liquidation of the Trust Account only (x) after and promptly after
receipt of, and only in accordance with, the terms of a letter from the
Corporation (“Termination Letter”) in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B signed on behalf of the
Corporation by its Chief Executive Officer, President, Chief Financial Officer,
General Counsel, Secretary or Chairman of the board of directors (the “Board”)
or other authorized officer of the Corporation, and complete the liquidation of
the Trust Account and distribute the Property in the Trust Account, including
interest earned on the trust account deposits (which interest shall be net of
taxes payable and less up to $50,000 to the Corporation to pay dissolution
expenses, it being understood that the Trustee has no obligation to monitor or
question the Corporation’s position that an allocation has been made for taxes
payable), only as directed in the Termination Letter and the other documents
referred to therein or (y) on September 17, 2019, if a Termination Letter has
not been received by the Trustee prior to such date, in which case the Trust
Account shall be liquidated in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B and the Property in the Trust Account,
including interest earned on the trust account



--------------------------------------------------------------------------------

deposits (which interest shall be net of any taxes payable and less up to
$50,000 to the Corporation to pay dissolution expenses), shall be distributed to
the Public Stockholders of record as of such date; provided, however, that in
the event the Trustee receives a Termination Letter in a form substantially
similar to Exhibit B hereto, or if the Trustee begins to liquidate the Property
because it has received no such Termination Letter by September 17, 2019, the
Trustee shall keep the Trust Account open until twelve (12) months following the
date the Property has been distributed to the Public Stockholders;”

 

  2.

Miscellaneous Provisions.

2.1.     Successors. All the covenants and provisions of this Amendment by or
for the benefit of the Corporation or the Trustee shall bind and inure to the
benefit of their permitted respective successors and assigns.

2.2.     Severability. This Amendment shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Amendment or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Amendment a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

2.3.     Applicable Law. The validity, interpretation and performance of this
Amendment shall be governed in all respects by the laws of the State of New
York, without giving effect to conflict of laws.

2.4.     Counterparts. This Amendment may be executed in any number of original
or facsimile counterparts and each of such counterparts shall for all purposes
be deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

2.5.     Effect of Headings. The section headings herein are for convenience
only and are not part of this Amendment and shall not affect the interpretation
thereof.

2.6.     Entire Agreement. The Original Agreement, as modified by this
Amendment, constitutes the entire understanding of the parties and supersedes
all prior agreements, understandings, arrangements, promises and commitments,
whether written or oral, express or implied, relating to the subject matter
hereof, and all such prior agreements, understandings, arrangements, promises
and commitments are hereby canceled and terminated.

[Signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

Continental Stock Transfer & Trust Company, as Trustee By:  

/s/ John Ulla

Name: John Ulla Title: Chief Operating Officer Modern Media Acquisition Corp.
By:  

/s/ Lewis W. Dickey, Jr.

Name: Lewis W. Dickey, Jr. Title: President and Chief Executive Officer

 

3